                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT                                                 DATE FILED: 12/30/2019
SOUTHERN DISTRICT OF NEW YORK

MARY CORRADINO,
                                                           No. 1:19-cv-10434-LGS
                      Plaintiff,

              -against-                                    NOTICE OF DEFENDANTS’
                                                           MOTION TO DISMISS
LIQUIDNET HOLDINGS INC., AND SETH                          PLAINTIFF’S COMPLAINT
MERRIN,
                                                            Oral Argument Requested
                      Defendants.




               PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of

Defendants Motion to Dismiss the Amended Complaint, dated December 27, 2019, Defendants

Liquidnet Holdings, Inc., and Seth Merrin (collectively “Defendants”) will move this Court, before

the Honorable Lorna G. Schofield, United States District Judge, Southern District of New York,

at the United States Courthouse for the Southern District of New York, located at 40 Foley Square,

New York, New York 10007, on a date and time to be determined by the Court, for an order and

judgment, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, granting Defendants’

motion to dismiss, dismissing all causes of action in Plaintiff’s Complaint against one or more of

the Defendants, entering judgment for Defendants, and granting Defendants costs, fees, and

disbursements together with such other and further relief as the Court deems just, proper, and

equitable.

Motion DENIED without prejudice to renew following the parties' compliance with the
procedures outlined in this Court's Individual Rule III.C.2.

The Clerk of Court is respectfully requested to close the motion at Dkt. No. 14.

Dated: December 30, 2019
       New York, New York
Dated: New York, New York
       December 27, 2019
                            /s/ A. Michael Weber
                            A. Michael Weber
                            Emma J. Diamond
                            LITTLER MENDELSON, P.C.
                            900 Third Avenue
                            New York, NY 10022.3298
                            212.583.9600

                            Attorneys for Defendants
                            Liquidnet Holdings, Inc., and Seth Merrin
